UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY JAMES THORNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:13-cr-00148-1)


Submitted:   September 29, 2014            Decided:    October 2, 2014


Before MOTZ and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan D. Byrne, Appellate Counsel, George H. Lancaster, Jr.,
Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant.    R. Booth Goodwin II, United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy James Thorne pled guilty, pursuant to a plea

agreement, to possession of heroin with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) (2012).                                   The district court

sentenced       him     as     a    career          offender        to   a    within-Guidelines

sentence of 156 months’ imprisonment.                               Thorne appeals, claiming

that the district court should have granted a downward variance

based on his drug addiction.                    We affirm.

            We        review       the       district         court’s    sentence,       “whether

inside, just outside, or significantly outside the Guidelines

range,”     for       reasonableness                “under      a     deferential        abuse-of-

discretion standard.”                 Gall v. United States, 552 U.S. 38, 41

(2007).         Thorne       challenges             on    appeal      only     the    substantive

reasonableness of his sentence.                          See id. at 51.         We presume that

a    sentence     within       a    properly             calculated      advisory     Guidelines

range is reasonable, and this “presumption can only be rebutted

by    showing     that       the    sentence             is   unreasonable       when    measured

against   the     18     U.S.C.          §    3553(a)         [(2012)]       factors.”      United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

            Thorne           argues          that    the      district        court   failed   to

adequately take into account the motivating effect that his drug

addiction had on his crimes and that the court’s denial of a

downward variance was therefore unreasonable.                                 We disagree.     The

district court considered Thorne’s drug addiction but concluded

                                                     2
that his lengthy criminal history warranted a sentence within

the properly calculated advisory Guidelines range.       Thorne has

not rebutted the presumption that this conclusion was reasonable

in light of the statutory sentencing factors.

          Accordingly, we hold that the sentence imposed by the

district court is substantively reasonable, and we affirm the

judgment of the district court.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  3